        Case 2:20-cv-02036-EFB Document 22 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHELLY LEANN HALL,                               No. 2:20-cv-2036-EFB
11                       Plaintiff,
12           v.                                        ORDER
13    KILOLO KIJAKAZI, Acting
      Commissioner of Social Security,
14
                         Defendant.
15

16

17          On August 3, 2021, plaintiff filed a motion for summary judgment. ECF No. 19.

18   Defendant filed an opposition to plaintiff’s motion. ECF No. 21. Defendant did not, however,

19   file a cross-motion for summary judgment. Without defendant moving for summary judgment,

20   the court is without authority to enter judgment in defendant’s favor should defendant

21   successfully oppose plaintiff’s motion.

22          Accordingly, it is hereby ORDERED that defendant shall file a cross-motion for summary

23   judgment within 14 days from the date of service of this order.

24   DATED: September 7, 2021.

25

26

27

28
